Citation Nr: 9909855	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for a service-connected 
low back disorder, identified as chronic low back pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1970 and from January 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1993, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to a compensable rating for a low back disorder, 
identified as chronic low back pain.  The veteran 
subsequently perfected an appeal of that decision.

In a September 1998 decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that the veteran has continued to maintain 
that he has a dorsal/thoracic back disorder which is also 
related to service and seeks service connection for this 
condition.  In the Board's September 1998 remand this issue 
was referred to the RO for disposition.  A review of the 
claims file reveals that the RO has indeed begun processing 
this claim.  Accordingly, there is no further action to be 
taken by the Board at this time with regard to this issue and 
the veteran is directed to pursue this claim with the RO.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  X-ray evidence and bone scans of the veteran's lower back 
taken in September and October 1992 reveal that he has 
degenerative arthritis in his lumbar spine.

3.  The veteran testified that he had pain on prolonged use 
of his lumbar spine.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a low back 
disorder, identified as chronic low back pain, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has non-radiating pain in his 
low back area which increases with prolonged standing or use 
of his back.  The appellant's contentions regarding the 
increase in severity of his low back disorder, identified as 
chronic low back pain, constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The RO originally granted the veteran's claim of entitlement 
to service connection for a low back disorder in a June 1977 
decision, assigning a noncompensable rating thereto effective 
January 9, 1977.  Subsequent decisions confirmed this 
assigned evaluation, and the veteran perfected an appeal to 
the RO's April 1993 denial of his claim for an increased 
rating.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).
Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's chronic low back pain by application of the 
criteria set forth in Diagnostic Code 5295, governing 
lumbosacral strain.  Under this provision, a 10 percent 
rating is warranted for characteristic pain on motion, a 20 
percent rating for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position, and a 40 percent rating is assigned for a severe 
impairment manifested by listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Other applicable 
Diagnostic Codes include 5292, which assigns a 10 percent 
rating for slight limitation of motion of the lumbar spine, 
20 percent for moderate limitation of motion, and 40 percent 
for severe limitation of motion.  Under Diagnostic Code 5289, 
favorable and unfavorable ankylosis of the lumbar spine 
provide 40 and 50 percent ratings respectively, and an 
additional 10 percent rating is applicable under Diagnostic 
Code 5285 with cases of definite limited motion or muscle 
spasm when there is demonstrable deformity of the vertebra.  

Furthermore, the veteran's disability can be rated 
analogously to Diagnostic Code 5003 of the Schedule.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, warrants a 10 percent 
evaluation; and with the addition of occasional 
incapacitating exacerbations, a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

In the present case, the medical evidence of record indicates 
that the veteran sustained an intervening on the job injury 
to his lumbar spine on September 4, 1992.  Both a private 
physician in October 1992 and a VA examiner in April 1994 
have attributed his L-1 compression fracture to this 
intervening injury, and asserted that his current low back 
symptomatology is attributable to this event and not his 
previously service-connected chronic low back pain.  
Therefore, evidence of the severity of his condition since 
September 1992 cannot properly be considered in conjunction 
with his service-connected low back disability.  38 C.F.R. 
§ 4.14 (1998).  Additionally, all attempts to obtain 
identified medical records showing treatment prior to 
September 1992 have been unsuccessful, providing no medical 
evidence upon which to base an increase.

However, the Board notes that X-rays and bone scans of the 
low back taken in September and October 1992 as part of the 
treatment and evaluation of the veteran's intervening injury 
note that he has degenerative arthritis of the lumbar spine.  
Because this condition is chronic and progressive in nature 
and not prone to sudden onset, the Board finds that the 
veteran's identified degenerative arthritis of the lumbar 
spine is attributable to his service-connected low back 
disorder and not the intervening injury, at least with regard 
to the severity of the arthritis in September 1992.  
Accordingly, an evaluation of this degenerative arthritis of 
the lumbar spine is necessary.  

Under Diagnostic Code 5003 an assessment of the veteran's 
limitation of motion is required.  Because no medical 
evidence between the grant of service connection for a low 
back disorder and the veteran's September 1992 on the job 
injury is available, and no ranges of motion for the lumbar 
spine are included in the medical evidence pertaining to the 
treatment of the September 1992 injury, the Board is not able 
to assess whether the veteran's degenerative arthritis as of 
September 1992 warranted compensation under Diagnostic Code 
5292 governing limitation of motion of the lumbar spine.  
Further, any medical evidence on this question since 
September 1992 has been found to pertain to the intervening 
injury and not his pre-existing service-connected disability, 
and thus is not relevant.  Accordingly, compensation under 
Diagnostic Code 5292, and for that matter, Diagnostic Codes 
5285, 5289, and 5295 is not possible because there is no 
evidence to which these codes can properly be applied. 
Nonetheless, while not entitled to a compensable rating under 
Diagnostic Code 5003 based on limitation of motion, the 
veteran has provided testimony and statements that his low 
back caused him pain even prior to September 1992.  We find 
his testimony regarding this aspect of his disability to be 
credible.  The United States Court of Appeals for Veterans 
Claims (Court) has held that functional loss due to pain on 
motion, weakened movement, excess fatigability, or 
incoordination must be considered in rating disabilities.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, 
Diagnostic Code 5003 permits assignment of a compensable 
rating with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups affected by 
degenerative arthritis absent compensable limitation of 
motion.  Consequently, in view of the pain present in the 
veteran's case, his clinically diagnosed degenerative 
arthritis of the lumbar spine in September 1992, and in light 
of the principles set forth in 38 C.F.R. § 4.40 and 4.45, 
enunciated in DeLuca, the Board believes that a 10 percent 
rating is appropriate for his service-connected low back 
disorder.  See 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  However, in view of the fact that any 
symptomatology since September 1992 is attributable to his 
intervening injury, an evaluation in excess of 10 percent is 
not warranted.  

Further, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.






ORDER

An evaluation of 10 percent for a low back disorder, 
identified as chronic low back pain is granted, subject to 
regulations governing the payment of monetary benefits. 




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

